Citation Nr: 1627220	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the anus, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for bladder carcinoma, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for bilateral hearing loss, to include as secondary to squamous cell carcinoma of the anus and/or bladder carcinoma.

4.  Entitlement to service connection for tinnitus, to include as secondary to squamous cell carcinoma of the anus and/or bladder carcinoma.

5.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to squamous cell carcinoma of the anus and/or bladder carcinoma.

6.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971, which includes service in the Republic of Vietnam.  He received the Army Commendation Medal. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO in Cheyenne, Wyoming denied the Veteran's claims of service connection for squamous cell carcinoma of the anus, bladder carcinoma, bilateral hearing loss, tinnitus, and bilateral peripheral neuropathy of the lower extremities.  The Veteran filed a notice of disagreement (NOD) in December 2009 and the RO issued a statement of the case (SOC) in April 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2010.  The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in Waco, Texas.

This appeal also arose from a November 2013 rating decision in which the RO in Waco, Texas granted service connection for PTSD and assigned an initial 50 percent disability rating, from June 3, 2013.  The Veteran filed an NOD in January 2014 and the RO issued an SOC in August 2015.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2015.

In February 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) on the service connection claims  on appeal; a transcript of that hearing is of record.  
In May 2011, the Board remanded the service connection issues on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing the requested action, the RO continued to deny each service connection claim (as reflected in a June 2012 supplemental statement of the case (SSOC)), and returned the service connection matters to the Board for further appellate consideration. 

In July 2012, the Board sent the Veteran a letter informing him that the VLJ who had conducted the February 2011 hearing was no longer employed at the Board (and, thus, is unable to participate in the hearing) and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he desired an in-person  Board hearing at the RO (Travel Board hearing). In September 2012, the Board  remanded the claims on appeal for scheduling of the requested Board hearing.

In the interim, the RO continued to deny each service connection claim (as reflected in a June 2015 SSOC).  However, in an August 2015 decision, a Decision Review Officer (DRO) assigned an initial 70 percent disability rating for PTSD, from June 3, 2013..

In November 2015, the Veteran testified during a Travel Board hearing before the undersigned VLJ with respect to all claims currently on appeal; a transcript of that hearing is of record. 

The RO has continued to deny each claim on appeal, as reflected in a December 2015 SSOC.

For reasons explained in more detail below, the Board has characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU due to his service-connected PTSD as a component of the current appeal for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Also, given the awards of service connection for anal and bladder cancer herein, and evidence of record, the Board has expanded  the claims for service connection for bilateral hearing loss, tinnitus, and bilateral peripheral neuropathy of the lower extremities to encompass a secondary theory of entitlement.  

The Board's decisions addressing the  claims for  service connection for squamous cell carcinoma of the anus and bladder carcinoma are set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided.

2.  As the Veteran served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.

3.  Although anal cancer and bladder cancer were not shown in service, and are not among the diseases recognized by VA's Secretary as etiologically-related to herbicide exposure, competent, probative evidence indicates that  that the Veteran's currently diagnosed squamous cell carcinoma of the anus and invasive transitional cell carcinoma of the bladder, post operative radical cystoprostaectomy are each, at least partially, the result of  his exposure to Agent Orange in Vietnam.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for squamous cell carcinoma of the anus are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for invasive transitional cell carcinoma of the bladder, post operative radical cystoprostaectomy, are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claims for service connection for squamous cell carcinoma of the anus and bladder carcinoma, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.


Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116(f)  and 38 C.F.R. § 3.307(a)(6) . 

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e) . Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops an identified disease recognized  by VA's Secretary as etiologically related to such exposure.

38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, 581 F.3d at 1313.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In the present case, VA rectum/anus and genitourinary examination reports dated in July 2011 reflect that the Veteran has been diagnosed as having squamous cell carcinoma of the anus and invasive transitional cell carcinoma of the bladder, post operative radical cystoprostaectomy.  Thus, current squamous cell carcinoma of the anus and bladder carcinoma have been demonstrated.

The Veteran contends that his current anal and bladder cancer are the result of his exposure to herbicides in service.  His Certificate of Release or Discharge from Active Duty form (DD Form 214) confirms that he served in Vietnam from April 1969 to April 1970.  As the Veteran served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

Moreover, although anal cancer and bladder cancer were not shown in service, and are not among the diseases recognized by VA's Secretary as etiologically-related to herbicide exposure, competent, probative evidence indicates that  that the Veteran's currently diagnosed squamous cell carcinoma of the anus and invasive transitional cell carcinoma of the bladder, post operative radical cystoprostaectomy are each, at least partially, the result of his exposure to Agent Orange in Vietnam.

A letter dated in August 2001(but which appears to have been received by VA in August 2015) and signed by P. Jones, M.D. indicates that the Veteran had both a perineal/perianal squamous cell carcinoma and a transitional cell carcinoma of the bladder, which was muscle invasive.  He had a history of significant exposure to Agent Orange in Vietnam.  Although he also had a history of smoking, which is a risk factor for bladder cancer, Agent Orange is also a known carcinogen.  The physician suspected that Agent Orange "increased [the Veteran's] risk for bladder cancer" and asked that consideration be given to the Veteran's exposure to a known carcinogen "as a risk factor for the development of his two malignancies."

In a December 2009 letter, Dr. Jones opined that the Veteran's "removal of lymph nodes, and prostate through cancer is as least likely as not to be partially[,] if not totally caused by being exposed to herbicides during his military term in Vietnam."  There was no further explanation or reasoning provided for this opinion.

In letters dated in January 2010, physician R. Tobin opined that the Veteran's squamous cell carcinoma of the anus (perianal soft tissue carcinoma) and bladder carcinoma are likely ("as least likely as not") partially, if not totally, caused by being exposed to herbicides during service in Vietnam.  Dr. Tobin did not provide any specific explanation or rationale for these opinions.

In August 2011, the Veteran submitted a written statement (VA Form 21-4138) from Dr. Tobin dated in June 2011.  This form indicates that Dr. Tobin is a physician at Rocky Mountain Oncology Center.  Dr. Tobin opined that the Veteran's squamous cell carcinoma and bladder carcinoma are likely ("at least as likely as not"/"to have at least a 50/50 probability") related to herbicide exposure during service.  He reasoned that in his 20 to 25 years of extensive oncology involvement, he had not seen a squamous cell carcinoma of the perineum.  The Veteran's squamous cell carcinoma of the perineum was a deeply ulcerating tumor mass which measured 2 by 4 centimeters and was diagnosed in early 2007.  At that time, a transitional cell carcinoma of the bladder with early muscle invasion was simultaneously detected on a radiographic workup.  Both malignancies are very uncommon, particularly in younger individuals.  The Veteran was just 57 years old at the time of his cancer diagnosis.  It would be difficult, if not impossible, to find a simultaneous case of a squamous cell carcinoma of the perineum with a transitional cell carcinoma of the bladder.  Bladder carcinomas are known to have environmental causative factors.  The other tumor is extremely rare, particularly in this location.  The tumor did not appear to be arising from the anal canal, which would be a more common malignancy.  However, the extent to which the Veteran's tumors were related to herbicide exposure was beyond Dr. Tobin's area of expertise.

The physician assistant who conducted the July 2011 VA rectum/anus and genitourinary examinations indicated that she was unable to opine as to whether the Veteran's rectal cancer is related to chemical exposure in Vietnam.  She noted that a "[s]pecialist opinion" indicated that because the Veteran's rectal cancer was a rare condition, it was likely "at least as likely as not" that it was related to chemical exposure in Vietnam.  Overall, the etiology of the disability was unknown.

The July 2011 examiner also concluded that she was unable to opine as to whether the Veteran's bladder cancer is related to chemical exposure in Vietnam "without resort to mere speculation" and that the etiology of the invasive bladder cancer is unknown.  She explained that the Veteran had a history of smoking and Agent Orange exposure.  Medical literature indicates that environmental exposures account for most cases of bladder cancer.  The Veteran had his prostate removed at the same time as his bladder due to invasiveness of cancer cells.  Also, the examiner again noted that a "specialist opinion" indicated that the "malignancy is uncommon and therefore at least as likely as not related to chemical exposure while in [Vietnam]."


The August 2011 opinion from Dr. Tobin was provided by a physician with extensive experience in oncology, was based upon treatment of the Veteran and a review of his reported history, and is accompanied by a specific and detailed rationale that is not inconsistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Significantly, there is no contrary medical opinion indicating that the Veteran's squamous cell carcinoma of the anus and bladder carcinoma are not related to herbicide exposure in service.  In this regard, the Board emphasizes that the July 2011 VA examiner's statements are. essentially, non-opinions which weigh neither for nor against the claim.   See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, while the opinions from Dr. Jones and the January 2010 opinion from Dr. Tobin are entitled to less probative weight because they are either ambiguous or are unaccompanied by any specific explanation or reasoning, such opinions at least also tend to support a finding that the Veteran's current anal and bladder cancer are etiologically related , at least in part, to his presumed exposure to herbicides in service. 

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the competent, probative evidence of record establishing that the Veteran has current squamous cell carcinoma of the anus and bladder carcinoma, and that these disabilities are likely related (at least in part) to his presumed exposure to herbicides in service, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection are met.



ORDER

Service connection for squamous cell carcinoma of the anus is granted.

Service connection for invasive transitional cell carcinoma of the bladder, post operative radical cystoprostaectomy, is granted.


REMAND

Unfortunately the Board finds that further AOJ action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran contends that he has current bilateral hearing loss, tinnitus, and bilateral peripheral neuropathy of the lower extremities related to service.  VA audiologic and neurologic examinations were conducted in November 2008 and July 2011 and he was diagnosed as having bilateral hearing loss as defined by VA (see 38 C.F.R. § 3.385 (2015)), tinnitus, and bilateral peripheral neuropathy of the lower extremities.  The audiologist who conducted the November 2008 audiologic examination opined that the Veteran's hearing loss is not caused by or a result of service.  She reasoned that the Veteran had normal hearing upon entrance and separation from service.  A flight physical report dated in 2002 showed a passed whisper test from 6 feet away.  There was no other information found related to the Veteran's hearing loss or tinnitus in his claims file.

The November 2008 examiner also opined that the Veteran's tinnitus is not likely ("less likely as not") caused by or a result of service.  She explained that there were no reports or complaints of tinnitus in the claims file.  However, the tinnitus "may be related to [the Veteran's] chemotherapy treatment."

The audiologist who conducted the July 2011 VA audiology examination indicated that the etiology of the Veteran's tinnitus could not be determined on the basis of the available information without resorting to speculation.  He did not provide any specific explanation or rationale for this opinion.

Also, the July 2011 examiner opined that based on the evidence and a review of the Veteran's claims file, his hearing loss is not likely ("less  likely as not") related to service.  The examiner explained that the Veteran's entrance and separation examinations were normal and with no mention of tinnitus and that the onset of tinnitus was unknown.  The Veteran had cancer which was treated with chemotherapy.  In light of this information and the fact that he reported no problems with hearing or tinnitus during a 2007 examination, his hearing loss was not likely caused by service.  The examiner noted, however, that chemotherapy medications are known ototoxic agents and can cause loss of hearing and tinnitus.

Moreover, the physician assistant who conducted the July 2011 VA neurological examination indicated that she was unable to opine as to whether the Veteran's peripheral neuropathy was caused by chemical exposure in Vietnam without resort to mere speculation.  She did not provide any specific explanation or reasoning for this opinion other than to note that the Veteran reported a long history of peripheral neuropathy in the lower extremities which was confirmed by an electromyography (EMG) in 2008, that the exact date of its onset was unknown, and that the disability has remained stable through the years without treatment.

The July 2011 opinions that the etiology of the Veteran's tinnitus and peripheral neuropathy could not be determined without resorting to speculation are insufficient because they are not accompanied by any specific explanation or reasoning and constitute "non-evidence" that weighs neither for nor against the claim.  See Fagan, 573 F.3d at 1282; Jones, 23 Vet. App. at 382 (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).  

Also, the examiners who conducted the November 2008 and July 2011 audiologic examinations provided speculative opinions that the Veteran's hearing loss and tinnitus may be related to his chemotherapy treatment.  Similarly, a February 2008 treatment record from Brubaker Family Practice includes a notation that the Veteran had neuritis of the feet with numbness and that these symptoms were attributable to the chemotherapy he was receiving for bladder cancer, but there was no specific explanation or reasoning provided for this statement.

Hence, in light of the above noted deficiencies in the November 2008 and July 2011 opinions, and the fact that the Board is granting service connection for the Veteran's anal and bladder cancers, a remand is necessary to obtain addendum opinions (preferably, from the July 2011 VA examiners) which address whether the Veteran's tinnitus and peripheral neuropathy are directly related to service and whether his hearing loss, tinnitus, and peripheral neuropathy were caused or aggravated by his now service-connected anal and bladder cancer (and the chemotherapy used to treat these cancers).

With respect to the appeal for a higher initial rating for PTSD, the evidence reflects that this disability may have increased in severity since the Veteran's most recent VA psychiatric examination in October 2013.  For example, the October 2013 VA examination report indicates that the Veteran did not experience any obsessional rituals or persistent delusions or hallucinations and the examiner concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily with normal routine behavior, self-care, and conversation.  An October 2015 VA social work note, however, reveals that the Veteran's wife reported that the Veteran's symptoms had increased and that he was having more anger issues.  Also, the Veteran had retired "due to his PTSD issues increasing."  The social worker who performed the October 2015 evaluation concluded that due to the Veteran's "increased PTSD issues, it is unlikely [that he] would be able to find and maintain any employment." 

Furthermore, the Veteran and his wife reported during the November 2015 hearing that he experienced persistent hallucinations, a daily ritual of checking the perimeter of their home, and worsening nightmares, concentration, and anger (see pages 5 through 11 of the hearing transcript).  In light of the clinical evidence and allegations of worsened disability, the Board finds that a new examination to obtain more contemporaneous findings-based on full consideration of the Veteran's documented medical history and assertions-is needed to assess the severity of the service-connected PTSD.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Hence, the AOJ should arrange for the Veteran to undergo a VA psychiatric examination by an appropriate mental health professional.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Additionally, as the October 2015 VA social work note includes a medical opinion that the Veteran is unlikely to be able to find and maintain any employment due to his worsened PTSD, the Board finds that this evidence has raised, in conjunction with the current appeal for a higher initial rating, a question as to whether the Veteran's PTSD has rendered him unable to secure or follow substantially gainful employment.  See Rice, 22 Vet. App. at 447.  The Board points out that, as any decision with respect to the appeal for a higher initial rating for PTSD and may affect the Veteran's claim for a TDIU, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Prior to obtaining further clinical findings/opinions in connection with these claims, to ensure that all due process requirements are met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Sheridan, Wyoming (to include records from the VA Community Based Outpatient Clinic (VACBOC) in Casper, Wyoming) which are dated from December 2007 to February 2013, from the VA North Texas Health Care System which are dated from January 2013 to June 2015, and from the Central Texas Veterans Health Care System which are dated from August to December 2015.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly, as regards private treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014).  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran, to particularly include those from VAMC Sheridan (including from VACBOC Casper) (dated since February 2013), from the VA North Texas Health Care System (dated since June 2015), and from the Central Texas Veterans Health Care System dated since December 2015.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159  (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the examiner who conducted the July 2011 VA audiology examination an addendum opinion regarding the etiology of the Veteran's hearing loss and tinnitus.

If that  individual no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another audiologist or  appropriate physician  based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an audiologist or other appropriate medical professional, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, the medical professional should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any tinnitus diagnosed or reported since March 2008:

(a) had its onset during service, was manifested to a compensable degree within the first post-service year, or is otherwise medically-related to service, to include noise exposure therein; or, if not,

(b) was caused OR is aggravated (worsened beyond natural progression) by now service-connected squamous cell carcinoma of the anus and/or transitional cell carcinoma of the bladder, post operative radical cystoprostaectomy (to include any chemotherapy used to treat these disabilities).  If aggravation is found, the examiner should quantify the extent of disability resulting from aggravation, consistent with 38 C.F.R. § 3.310(b).

The examiner should also provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss diagnosed since March 2008) was caused OR is or has been aggravated (worsened beyond natural progression) by the now service-connected squamous cell carcinoma of the anus and/or transitional cell carcinoma of the bladder, post operative radical cystoprostaectomy (to include any chemotherapy used to treat such  disability(ies).  

In addressing the above, the examiner must consider and discuss all relevant medical and other objective  evidence of record to include opinions d in the November 2008 and July 2011 VA audiology examination reports indicating that his hearing loss and tinnitus may be related to chemotherapy treatment), as well as all lay assertions.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the examiner who conducted the July 2011 VA neurological examination an addendum opinion regarding the etiology of the Veteran's bilateral peripheral neuropathy of the lower extremities.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by a physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify all neurological disability(ies) of the lower extremities currently present or present at any point  since the March 2008 claim (even if now  asymptomatic or resolved):

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that the disability:

(a) had its onset during service, was manifested to a compensable degree within the first post-service year, or is otherwise medically-related to service, to include presumed herbicide exposure therein; or, if not,

(b) was caused OR is or has been  aggravated (worsened beyond natural progression) by now service-connected squamous cell carcinoma of the anus and/or transitional cell carcinoma of the bladder, post operative radical cystoprostaectomy (to include any chemotherapy used to treat these disabilities).  If aggravation is found, the examiner should quantify the extent of disability resulting from aggravation, consistent with 38 C.F.R. § 3.310(b.).

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record (to include a February 2008 treatment record from Brubaker Family Practice which includes a notation that the Veteran had neuritis of the feet with numbness and that these symptoms were attributable to the chemotherapy he was receiving for bladder cancer), and all lay assertions. 
Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of  his service-connected PTSD.

The contents of the electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented psychiatric history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify and comment on the nature, extent, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include comment on the impact of such on the Veteran's occupational and social functioning.  The examiner should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in October 2013, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened , resulting in more severe occupational and social impairment.

The examiner should also comment on the functional effects of the Veteran's PTSD on his ability to perform the mental acts required for substantially gainful employment.
 
All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to the appeal for a higher initial rating for PTSD, whether staged rating(s) of the disability is appropriate and whether referral of the matter for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b), is warranted).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that reflects consideration of all additional relevant evidence received since the December 2015 SSOC and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


